IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KING COUNTY,
                                               No. 70432-0-1
       Respondent/Cross Appellant,
                                               DIVISION ONE
               v.

                                               PUBLISHED OPINION
VINCI CONSTRUCTION GRANDS
PROJETS / PARSONS RCI /
FRONTIER-KEMPER, JV, a
Washington join venture; and
TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA, a
Connecticut corporation,

       Appellants/Cross Respondents,

               and
                                                                                 !
                                                                                \0
LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts
corporation; FEDERAL INSURANCE                                                   v£>


COMPANY, an Indiana corporation;
FIDELITY AND DEPOSIT COMPANY
OF MARYLAND, a Maryland corporation;
and ZURICH AMERICAN INSURANCE
COMPANY, a New York corporation,
                                                FILED: November 9, 2015




        Trickey, J. — The Brightwater project was King County's first major expansion of

its wastewater treatment system since the 1960s.1 It was intended to add capacity to

county wastewater systems to deal with the increasing sewage from the growing region.2
The new treatment system was to serve Snohomish County and King County residences

and businesses.3




 1 Report of Proceedings (RP) at 568.
2 RP at 568-69.
3 RP at 569.
No. 70432-0-1 / 2


       In 2006, King County hired a joint venture of three firms—Vinci Construction

Grands Projets, Parsons RCI, and Frontier-Kemper, JV (collectively, VPFK)4—to
construct portions of the tunneling work for the project for a fixed price and within a
specified time frame. VPFK obtained a bond for the over $200 million project from five
surety companies (collectively, the Sureties), which are the appellants/cross-respondents
on appeal.

       VPFK encountered many difficulties during the construction ofthe tunnels, and the
project was significantly delayed as a result. When VPFK failed to meet its contractual
deadlines, King County retained another contractor to complete one of the tunnels.
       King County then sued VPFK and the Sureties for default. The trial court ruled in
favor of King County on three summary judgment motions, dismissing two of VPFK's
claims concerning differing site conditions and defective specifications.
       Following a three month trial, the jury found VPFK and the Sureties jointly and
severally liable for King County's single claim of default, awarding King County
$155,831,471.00 in damages. The jury also awarded VPFK $26,252,949.00 in damages
for some of the many claims VPFK submitted to the jury. The trial court awarded King
County attorney fees and costs.
       VPFK and the Sureties appeal. VPFK asserts numerous challenges to the
summary judgment rulings, the jury instructions, and the trial court's ruling excluding
 evidence. The Sureties appeal the trial court's award of attorney fees. King County cross-


 4 Clerk's Papers (CP) at 3. Vinci Construction Grands Projets is a global construction firm
 headquartered in Paris, France, and is a subsidiary of Vinci Construction, one of the largest
 construction and engineering conglomerates in the world. RP at 430, 476. Vinci Construction
 Grands Projets owned 60 percent interest in the joint venture and led the decision-making. RP
 at 1793. Parsons RCI and Frontier-Kemper are American construction companies that have
 substantial experience in large tunneling projects. RP at 1477, 4512-13, 4846.
No. 70432-0-1 / 3


appeals, asserting that the trial court erred by denying its motion for judgment as a matter

of law.

          We affirm the trial court's summary judgment, evidentiary, and jury instruction

rulings challenged by VPFK. We also affirm the trial court's denial of King County's

motion for judgment as a matter of law. Finally, we affirm the award of attorney fees to

King County, and award attorney fees to King County on appeal.

                                           FACTS

I.        The Briqhtwater Project's Conveyance System

          The Brightwater project was comprised of two major components: (1) a new

treatment plant and (2) a conveyance system composed of pipelines and pumps that

would carry raw sewage to the treatment plant and, in turn, carry clean effluent from the

plant to Puget Sound.5 The conveyance system called for the construction of13 miles of
pipelines in underground tunnels, the excavation of which was divided into three
contracts: tunnel segment BT-1 (East Contract); tunnel segments BT-2 and BT-3 (Central

Contract); and tunnel segment BT-4 (West Contract).6

II.       The Contract Documents

          King County (County) and its consultants began designing the Brightwater contract

and the subcontracting documents in 2002.7 They conducted site investigations, soil

analysis, and drafted the specifications and the bid documents.8 The County provided
the bidders for the Central Contract with numerous bid documents (Contract Documents).

These documents included the contract (Contract) itself and its "General Terms and


5 RP at 568-70.
6 RP at 570, 2034.
7 RP at 2648.
8 RP at 2648.
No. 70432-0-1/4


Conditions" and "General Requirements" for performance of the Central Contract work,

as well as two geotechnical reports to assist in preparing the bids—the Geotechnical Data

Report (GDR) and the Geotechnical Baseline Report (GBR).9

       a. The Contract


                 i. Selection of Slurry Tunnel Boring Machine

       According to the County's February 2004 "Predesign Report," the new tunnel

would be situated below the "groundwater table."10              External pressures below the

groundwater table meant that the soil surrounding the future tunnel would be saturated

with water.11 These conditions required the use of a boring machine that could apply

constant pressure to prevent the face of the tunnel from collapsing.12 However, a limited

number oftunnel boring machines were well suited for such conditions.13 The Predesign

Report advised the County to use an earth pressure balance machine (EPBM) or a slurry

tunnel boring machine (STBM).14

       The County selected an STBM over an EPBM because the BT-3 tunnel was

anticipated to experience high pressures, and at the time, STBMs had the ability to
operate in higher pressures than EPBMs.15               The County incorporated the STBM
specification into the Contract.16

                 ii. Differing Site Conditions Clause




9 CP at 318, 383.
10 Exhibit (Ex.) 6 at KC0059086; 0059101.
11 RP at 3575.
12 RP at 3576. The "face" of the tunnel refers to the ground surface directly in front of the tunnel
boring machine. RP at 1078.
13 RP at 3577.
14 Ex. 1143atKC0059110.
15 RP at 2040; Ex. 1611 at KC-EM-0050757.
16 Ex. 6atKC0001022.
No. 70432-0-1 / 5


      The Contract contained a "Differing Site Conditions" clause, which allowed VPFK

to request an equitable adjustment in contract time or price if it encountered site

conditions different than those indicated in the Contract Documents.17 The Contract

identified two categories of Differing Site Conditions: "Type I" and "Type II". At issue here

is a Type I "Differing Site Condition[]," defined as "[sjubsurface or latent physical

conditions at the site which differ materially from those indicated in the Contract

Documents."18

              iii. Interventions and Pressurized Conditions

       The Contract also included provisions about interventions.19                   During an

intervention, the contractor stops the tunneling and conducts an inspection or repair on

the cutterhead (the front of the boring machine that contains the large soil-cutting tools).20
The contractor needs to have a reasonable understanding of the ground conditions in

order to choose the proper slurry and pressure specifications. The correct slurry and
pressure levels enable the STBM to support the tunnel face during excavations and
interventions.21 Thus, the Contract specified the percentages of the tunnel alignment22 in
which the contractor could expect to encounter varying levels ofpressure for purposes of

"[S]TBM Stoppages":

       1. The required face support to perform Maintenance, and Boulder Stops
          will vary. For baseline purposes assume the following:
               a. Thirty percent will be at locations where Required Face Support
                    is equal to atmospheric pressure.




17 Ex. 6 at KC0000443.
18 CP at 274. AType II Differing Site Condition is not relevant to this appeal.
19 Ex. 6atKC0001032.
20 RP at 577, 2320.
21 RP at 1278, 3511,3596.
22 The "tunnel alignment" or "alignment" refers to the route of the tunnels. RP at 572.
No. 70432-0-1 / 6


              b. Twenty percent will be at locations where Required Face Support
                 will be less than 50 [pounds per square inch (psi)j, but greater
                 than atmospheric pressure.
              c. Fifty percent will be at locations where Required Face Support
                    will be greater than 50 psi, and not more than 75 psiJ231

The Contract did not indicate what the pressure would be at any particular location in the

tunnel.24

        b.    The Geotechnical Data Report (GDR) & the Geotechnical Baseline Report

(GBR)

        The GDR contained raw data about the geotechnical conditions along the BT-2

and BT-3 tunnel alignments. The GDR included data on soil samples extracted from

boreholes drilled approximately 300 to 400 feet apart along the tunnel alignments.25 The
GDR indicated the location of the boreholes and presented the results of tests performed

on the soil samples.26

        The GBR interpreted the raw data from the GDR.27 Among other things, the GBR

identified four general types of soils or tunnel soil groups (TSGs)28 that contractors could
expect to encounter, either individually or in combination, during excavation ofthe BT-2
and BT-3 tunnel alignments, totaling 12 types ofsoil conditions.29 The GBR also showed

the location of the boreholes and depicted the TSGs present at different depths within the




23 Ex. 6atKC0001033.
24 RP at 738. Ex6atKC0001033.
25 RP at 717, 1064, 2925; CP at 252, 381.
26 CP at 252, 381.
27 CP at 383-468.
28 The TSGs were labeled by color: Teal, Purple, Red, and Yellow. For example, "Teal TSG"
referred to "fine-grained, plastic soils." Ex. 7 at KCC0001789.
29 CP 253, 404-06, 433-35; Ex. 7 at KCC0001789.
No. 70432-0-1 / 7


boreholes.30 The GBR provided baseline estimates of the expected percentages ofTSGs

or TSG combinations along the BT-2 and BT-3 tunnel alignments.31

III.     VPFK's Bid for the Central Contract

         The County submitted the Contract Documents for the Central Contract to the

bidders on January 19, 2006.32

         VPFK submitted a bid for the Central Contract.         To develop its tender for the

Central Contract, VPFK reviewed and analyzed the Contract Documents, including the

specifications and plans, and information about the boreholes, soil profiles, and water

tables.33 VPFK also retained several consultants to assist it in preparing its bid. VPFK

hired geotechnical consultant Joseph Guertin34 of GZA GeoEnvironmental, Inc. (GZA) to

"[pjrovide professional opinions about the technical accuracy of the GBR."35 VPFK also
hired geotechnical expert Jean Launay to prepare a report about the expected tunnel

conditions.36

         Relying on the information set forth in the GBR, Guertin prepared a report that

included color-coded charts identifying the dominant soils in the tunnel.37 Like Guertin's

report, Launay's report identified the dominant soils along sections of the tunnel, at

intervals of approximately 30 feet.38 To estimate the soil conditions along the 30-foot



30 CP at 253, 400-01,430-32.
31 CP at 408, 433-35; Ex. 7 at 1789-91, 1820-21.
32 RP   at   2649.
33 CP   at   842.
34 CP   at   498.
35 CP   at   496.
36 CP at 511, 521; Ex. 1048.
37 Ex. 1364 at 8-10 (Figures 1-3); RP at 7693. Guertin testified that the term "dominant" implies
"the conditions which you will see most of the time and which will control, but implies variability
as well." CP at 7709.
38 Ex. 1048 at KC0090924-27; RP at 2953-54.
No. 70432-0-1 / 8


intervals, Launay applied a method called "interpolating," which he later described as an
"assumption" in which one "considers] that in between two bore hole[s] there is a
continuity ofthe material in between the two bore holes."39
       In June 2006, the County awarded the Central Contract to VPFK, which had
submitted the lowest bid of $209,756,058.00.40 In August 2006, the County issued VPFK

a Notice to Proceed.41 The Contract Documents provided that VPFK had 1,540 days

after issuance ofthe Notice to Proceed to substantially complete the project.42
IV.    VPFK's Performance and Payment Bond

       As required by RCW 39.08.010, VPFK obtained a performance and payment bond
(Bond) from the Sureties.43 Under the Bond, VPFK was the principal and the County was
the obligee.44 The Sureties bound themselves "in the full sum of the Contract Price . . .
for the faithful performance" of the Contract.45 The Sureties' obligation would be triggered
by VPFK's default: "[Whenever Contractor shall be, and declared by Owner to be in
default under the Contract, the Owner having performed Owner's obligations thereunder,
the Surety, at the request of the Owner, shall promptly remedy the default in a manner
acceptable to the Owner."46
V.      Reouest for Change Orders




 39 RP at 2954-55.
 40 RP at 581 2649 2656. Because Brightwater was a public works project, the County was
 required to comply with RCW 36.32.250, which requires the County to award the contract to the
 lowest bidder. RPat579.
 41 RP at 2656.
 42 Ex. 6 at KC0000600.
 43 Ex. 6 at 112; CP at 6993.
 44 Ex. 3001 at 1.
 45 Ex. 3001 at1.
 46 Ex. 3001 at 1.


                                               8
No. 70432-0-1 / 9


      Soon after VPFK began the tunneling work, and throughout the course of the

project, it complained of many difficulties it encountered, which it claimed contributed to

the significant delays in completion of the project.47 VPFK submitted numerous Requests

for Change Orders (RCOs) to the County, asking for extensions of time and

reimbursement of costs incurred in handling these difficulties.

       In particular, at issue here are RCOs 65 and 66, which VPFK submitted to the

County on November 7, 2008. RCO 65 was entitled, "Notice of Differing Site Condition,

Request for Change Order No. 65 for Increased Hyperbaric Work."48 VPFK claimed that
as of October 31, 2008, it encountered no atmospheric pressures, that 62 percent of its

interventions were at less than 50 psi, and that 38 percent of its stops were between 50

and 75 psi.49 This was significantly different from that which was projected in the Contract
Documents.50 As an alternative to a differing site condition claim, VPFK stated the RCO

could also be characterized as a defective specification claim.51

       In RCO 66, "Notice of Differing Site Condition and Defective Specification, Request

for Change Order No. 66 for Tunnel Delays,"52 VPFK asserted, in part, that the soil
conditions "encountered are materially different from what was anticipated."53 RCO 66
asserted that the frequency of transitions between one soil condition and another was




47 RP at 922, 2791, 3805-07, 4184, 4308, 4826-27.
48 Ex. 1514. "Hyperbaric" refers to work that needs to be performed in compressed air, where the
pressures are higher than the atmospheric pressures. RP at 737.
49 Ex. 1514 at VPFK_E_000210023.
50 As detailed above, the Contract Documents represented that VPFK would be able to perform
30 percent of its interventions at atmospheric pressure, 20 percent at pressure less than 50 psi,
and 50 percent at pressures between 50 psi and 75 psi. Ex. 6 at KC0001033.
51 Ex. 1514 at VPFK_E_000210022, VPFK_E_000210023.
52 Ex. 68 at KC0090655.
53 Ex. 68 at KC0090655.
No. 70432-0-1/10


higher than what was indicated in the GBR and what was anticipated.54 VPFK claimed

that the increased number of changes in the soil caused a substantial slowing of the

progress because the operators had to adjust the STBM parameters and slurry

composition more often. As a result, "the number of stoppages and resulting hyperbaric

interventions . . . greatly exceeded the anticipated number."55 RCO 66 also stated that

"[ojverall, it appears that the plans and specifications prepared for this project were

defective, with regard to the ability of the prescribed method of construction to complete

the project, in the ground conditions actually encountered in the tunneling alignment,

within the timeframes specified in the contract."56

       In an attempt to resolve RCOs 65 and 66, on April 21, 2009, VPFK submitted to

the County expert reports concluding that VPFK acted reasonably and consistently when
its experts interpolated the soil conditions along the tunnel alignment.57 Although the
County agreed that it may have been necessary for VPFK to prepare interpretative
documents of the GBR in order to bid, plan, and execute the work, the County rejected

VPFK's claim that its own experts' interpretation of the soil conditions should be the

baseline for evaluating its differing site condition claims.58 The County deferred ruling on
VPFK's RCOs until further information about the soil could be collected.59

       On January 22, 2010, the County rejected RCO 66, concluding that VPFK failed
to show that the actual soil conditions were different from what the Contract Documents




54 Ex. 68 at KC0090655.
55 Ex. 68 at KC0090655.
56 Ex. 68 at KC0090657.
57 Ex. 110 at KC0090859, KC0090864, KC0090865, KC0090866, KC0090879, KC00909.
58 Ex. 110atKC0090859.
59 Ex. 128.


                                             10
No. 70432-0-1 /11


indicated.60 That same day, the County deferred its final decision on RCO 65 until the

conclusion of mining.61

VI.    Damage to the STBMs and Expert Panel

       In May 2009, VPFK workers discovered that the rims of both STBMs were
damaged, and all mining stopped.62 VPFK believed the damage was caused by
unexpected abrasive soil it had encountered.63 Additionally, both machines were under
pressures exceeding 75 psi.64
       In July 2009, VPFK and the County convened a jointly selected panel of
international experts, including representatives from the County's Brightwater design
team and independent experts.65 VPFK informed the panel of its plans to reduce the
pressures at the STBM locations so that repairs could be conducted at atmospheric
pressure.66 VPFK proposed to do this by "dewatering": drilling wells at the STBM
locations and pumping out the water.67 The panel agreed with VPFK's plans to repair the
machines.68 The panel also recommended that planned cutterhead maintenance and
inspection stops be conducted at atmospheric pressure, opining that interventions at
 reduced pressure without dewatering or depressurization was not a good option.69 The




 60 CP at 5405.
 61 CP at 5405.
 62 RP at 754-56.
 63 Ex. 141 at KC0091630-31, Ex 145 at KC_EM_0003151.
 64 RP at 754, 2690-91, 2807; Ex. 1620 at 1.
 65 RP at 1198, 780, 3482-83; Ex. 126 at 3, Ex. 128 at KC_EM_000499, Ex. 1635 at KC-EM-
 0061197, Ex. 1649 at 2.
 66 RP at 781.
 67 RP at 781 -81, 3112; Ex. 1649 at 6.
 68 RP at 781.
 69 RP at 974; Ex. 1649 at 11.


                                           11
No. 70432-0-1/12


panel recommended that boreholes to test soil conditions be drilled every 200 or 300 feet
and that safe havens be created every 1,000 feet by pumping water from the ground.70
       The County concluded that it was not feasible to comply with the panel's
recommendations.71 The County also denied VPFK's RCOs to implement the safe haven

and borehole plans on the basis that this was "means and methods of VPFK" for which
the County should not have to pay.72 Nevertheless, the County authorized VPFK to build
safe havens or low pressure workspaces to repair the BT-2 STBM.
VII.   VPFK's Default and Subseouent Completion of Tunnels

       The panel made its recommendations in July 2009. By October 2009, VPFK had
not started to repair either STBM and was one year behind schedule.73 However, the
County expected to incur substantial costs because of VPFK's delays.74 On October 28,
2009, the County issued a notice of default to VPFK.75 The County asked VPFK to submit
a corrective action plan for substantially completing the project within the contract time.76
The Sureties were notified of King County's notice of default to VPFK on October 29,
2009.77

       VPFK submitted a corrective action plan on November 13, 2009.78 This plan
included a substantial completion date of December 22, 2011.79




70 RP at 633, 784, 787, 974, 2647; Ex. 1649 at 13-14.
 71 RPat631.
 72 RP at 1162, 2752-53; Ex. 1690 at KC009442, Ex. 1696.
 73 RP at 1198-99, 2031-32.
 74 Ex. 142 at VPFK_EM 00171390.
 75 Ex. 142 at VPFK_EM 00171390.
 76 Ex. 142 at VPFK_EM 00171388, 90.
 77 CP at 6988-94.
 78 Ex. 145.
 79 Ex. 145 at KC_EM_0003171.

                                               12
No. 70432-0-1/13


       On December 8, 2009, the County told VPFK that because its projected substantial

completion date was much later than the Contract provided, the schedule proposed did

not cure the default.80

       Subsequently, VPFK told the Countythat it could complete the mining of the BT-3

tunnel on December 15, 2012.81 It estimated that additional costs to the County could

amount to $98 million.82

       On February 15, 2010, after an extensive mediation process, VPFK and the
County entered into an Interim Agreement, which allowed the County to delete the
remaining BT-3 tunneling work from VPFK's contract and hire JayDee Coluccio (JDC),
the BT-4 tunnel alignment contractor, to finish the BT-3 alignment.83 The County would
issue a change order deducting the remainder of the work on the BT-3 tunnel alignment
from VPFK's contract.84 The County also reserved its right to pursue a default claim

against VPFK without formally terminating VPFK's contract.85
       In February 2010, VPFK completed the repair of the BT-2.86 On February 25,
2010, the County and VPFK entered into another agreement in which the County agreed
to pay VPFK up to $5,000,000.00 in incentives if it finished the BT-2 tunneling work by
the new agreed deadline of November 5, 2010.87 VPFK met those deadlines and the
County paid the full incentive payment.88



80 CP at 5403.
81 Ex. 152.
82 Ex. 152.
83 Ex. 3019 at 2, Ex. 152.
84 Ex. 152.
85 Ex. 152.
86 RP at 1357-60, 1970, 2211, 3159, 3201; Ex. 128 at KC_EM_000499-501.
87 Ex. 155.
88 RP at 4958.


                                            13
No. 70432-0-1 /14


       On February 26, 2010, the County sent a letter to VPFK's counsel, seeking several

assurances from the Sureties, including that the County had "satisfied all notice

requirements so as to preserve its position that (a) VPFK is in default and consequently
(b) both VPFK and thesurety are liable for the cost overrun of completing the BT-3 mining
work."89

       In its March 2010 response, the Sureties stated that it "reserves all ofits rights and
defenses to dispute the alleged underlying default which gave rise to King[] County['s]
retention of [JDC,] including the reasonableness of any compensation paid by King
County to [JDC] in connection with the BT-3 work" and that it "further reserves all of
VPFK's rights, defenses, and claims of any nature or description, under the bonded
contract, at law or equity."90
        In a March 2010 letter to VPFK's counsel, the County requested that pursuant to
the Bond, the Sureties had a duty to correct VPFK's defaults.91 The Sureties denied
VPFK's default. In a letter to the County, the Sureties asserted:
        [W]e believe that, to the extent VPFK failed to comply with its contractual
        obligations, such failure was the result of defective specifications, DSCs
        and/or cardinal change in the Contract. VPFK is not in default of its
        contract obligations and the County has not performed its obligations
        thereunder. Accordingly, the County's claim is respectfully denied.^
        On April 19, 2010, the County signed a contract with JDC to complete the BT-3
tunnel work.93 JDC's machine was an EPBM.94 Before signing the contract, JDC was
 close to completing its work on the BT-4 tunnel, and its EPBM was relatively close to the

 89 Ex. 3014 at 2.
 90 Ex. 3015 at 2.
 91 Ex. 3016 at 3.
 92 Ex. 162 at 20-21 (emphasis added).
 93 Ex. 3022.
 94 CP at 5409.


                                              14
No. 70432-0-1/15


BT-3 alignment and at the same depth as VPFK's STBM.95 JDC used its EPBM to

complete the work and did so sooner than VPFK's projected timeline.96

VIII.   Procedural History

        The County filed suit against VPFK and surety Travelers in April 2010.97 The

County's second amended complaint alleged that Travelers breached the Contract by

failing to remedy VPFK's default under the Bond and that the surety was jointly and

severally liable to the County for all costs arising from this default.98 The remaining four

Sureties intervened as defendants.99

        VPFK asserted several defenses and counterclaims.100 Italleged that the County's

plans and specifications were defective and that the County breached the Contract by
refusing to grant orders and time extensions for differing siteconditions.101 One of VPFK's
differing sitecondition claims wasthatthe transitions between plastic and non-plastic soils
were much more frequent than that which was indicated in the Contract Documents.102
VPFK also alleged that the County's specification ofthe "STBM method" and its allotment
of contract time were defective.103 In their pleadings, the Sureties denied the County's

default claim.104




95 CP at 5408; RPat810.
96 CP at 5410.
97 CP at 1-14.
98 CP at 43.
99 CP at 1433.
100 CP at 48-93.
101 CP at 72-76.
102 CP at 73.
103 CP at 75.
104 CP at 95, 139.


                                             15
No. 70432-0-1/16



      All of the parties filed numerous summary judgment motions.105 At issue on appeal

are three of these motions: (1) the County's motion for partial summary judgment on

VPFK's counterclaim for differing site conditions based on the transitions between plastic

and non-plastic soils; (2) the County's motion for partial summary judgment on VPFK's

counterclaim for defective specification of the STBM machine and contract time; and (3)

VPFK's motion for partial summary judgment limiting the County's recovery of liquidated

damages to delay-related damages.106 The trial court granted the County's motions and

denied VPFK's motion.107

       Trial was held from September 12 to December 6, 2012. While the County

submitted a single claim to the jury for default on the Contract, VPFK submitted over a
dozen defenses and claims.108 Apart from VPFK's claims that were dismissed on

summary judgment (i.e., differing site condition claim as to frequency of transitions
between soils and defective specification claim as to the designation ofthe STBM), VPFK
submitted claims to the jury based on RCOs 65 and 66.109 With regard to RCO 65, the
jury found that VPFK proved that it had "encountered pressures different than the
30/20/50 baseline in the Contract" and that "the Washington State Department of Labor

and Industries imposed unanticipated work restrictions and medical requirements for
hyperbaric work."110 With regard to RCO 66, the jury found that VPFK proved that "the
soil abrasivity encountered during tunneling is a Type I differing site condition" and that
"the types and percentages of face conditions encountered is a Type I differing site


105 CP at 1082-83.
106 CP at 181-199, 249-67, 542-64.
107 CP at 1083.
108 CP at 1317-29, 4543-54.
109 CP at 4544-51.
110 CP at 4544-45.


                                            16
No. 70432-0-1/17


condition"111        For these and other claims, the jury awarded VPFK damages totaling

$26,252,949.00.112

           The jury also found, however, that VPFK was in default under the contract, and

awarded the County the entire amount of alleged damages of $155,831,471.00.113 The

trial court awarded the County prevailing party attorney fees and costs totaling

$14,720,387.19.114

           VPFK and the Sureties appeal; the County cross-appeals.

                                            ANALYSIS


I.         Differing Site Condition Claim

           VPFK first contends that the trial court erred by dismissing on summary judgment

its differing site condition claim. Specifically, VPFK asserts that it encountered more

frequent changes between plastic and non-plastic soils than the Contract Documents

indicated.115

           "The standard of review of an order of summary judgment is de novo, and the

appellate court performs the same inquiry as the trial court." Smith v. Safeco Ins. Co.,
150 Wn.2d 478, 483, 78 P.3d 1274 (2003). Summaryjudgment is proper if the pleadings,

affidavits, depositions, and admissions on file demonstrate that there are no genuine
issues of material fact, and that the moving party is entitled to judgment as a matter of

law. CR 56(c).




111   CP   at   4547-48.
112   CP   at   1318-29.
113   CP   at   4541-42.
114   CP   at   4561.
115 CP at 69, 73, 76.


                                               17
No. 70432-0-1/18


      We focus first on the question of what legal standard applies when determining the

validity of a differing site condition claim. In answering this question, we are guided by

two Washington decisions: Maryland Casualty Co. v. City of Seattle. 9 Wn.2d 666, 116

P.2d 280 (1941) and Basin Paving Co. v. Mike M. Johnson, Inc.. 107 Wn. App. 61, 27

P.3d 609 (2001).

       In Maryland Casualty, the contractor was hired to build a sewer following its

successful bid. 9 Wn.2d at 668. While excavating the tunnel, he encountered ground

that was too wet and soft to proceed. Maryland Casualty. 9 Wn.2d at 669. The contractor

had to work under compressed air to complete the job, which greatly increased his costs.

Maryland Casualty. 9 Wn.2d at 669. As a result, the contractor claimed he was entitled

to these extra costs. Maryland Casualty. 9 Wn.2d at 669.

       In reviewing the contractor's claim, the Washington Supreme Courtannounced the

"basic principle of law" applicable in these circumstances:

       The general rule may be deduced from the decisions that where plans or
       specifications lead a public contractor reasonably to believe that conditions
       indicated therein exist, and may be relied upon in making his bid, he will be
       entitled to compensation for extra work or expense made necessary by
       conditions being other than as so represented.

Maryland Casualty. 9 Wn.2d at 670 (internal quotation marks and citation omitted).

       In Basin Paving, a public works contract involving heavy excavation included a

differing site conditions clause. 107 Wn. App. at 62-64. The town of Lind had conducted

boring tests along the tunnel at 50-foot intervals, and created drawings based on those

tests. Basin Paving. 107 Wn. App. at 63. During excavation, however, the contractor

encountered more rock than anticipated and sought additional compensation from the

town. Basin Paving. 107 Wn. App. at 63.




                                            18
No. 70432-0-1/19


       The contractor argued that the unexpected amount of rock was a compensable

changed condition because it exceeded the town's projections based on the boring tests.

Basin Paving. 107 Wn. App. at 65. The Court of Appeals, Division Three disagreed,

holding that "[r]ecovery is . . . limited to when the 'condition complained of could not
reasonably have been anticipated by either party tothe contract.'" Basin Paving. 107 Wn.
App. at 65 (quoting Bionold v. King County. 65 Wn.2d 817, 821-22, 399 P.2d 611 (1965)).
The court concluded, "[A] contractor cannot recover additional compensation for a
'changed condition' if the complained of condition was foreseeable." Basin Paving. 107
Wn. App. at 67-68 (quoting Bionold. 65 Wn.2d at 822).
        From these decisions, we discern the following requirements for establishing a

differing site condition claim:

        (1) the contract documents indicated certain conditions,
        (2) the contractor reasonably relied on those indications when making its bid,
        (3) actual conditions materially differed from those which were indicated in the
        contract, and
        (4) the materially different conditions were not foreseeable.
        Applying this test here, we conclude that VPFK has failed to satisfy the first two
elements. First, VPFK failed to demonstrate that the Contract Documents specifically
indicated the frequency of transitions between plastic and non-plastic soils. VPFK
concedes this point.116 Although the GBR identified the types of soils a contractor could
expect to encounter, categorized according to TSGs, the Contract Documents provided
 no baseline for the number of "transitions" between different kinds of soil conditions.117
        The record contains numerous admissions by VPFK that the Contract Documents
 contained neither location-specific baselines for the soil types between the boreholes nor

 116 Br. of App. at 22, 40.
 117 CP at 404-06, 408, 433-35.


                                              19
No. 70432-0-1 / 20


indications of expected transitions from plastic to non-plastic soils. For example, Dr.

Ronald Heuer, VPFK's expert witness, confirmed that "the GBR contains no baseline for

expected number of changes in face composition."118 He later testified that the Contract

Documents did not provide any baseline for the number of expected transitions from

plastic to non-plastic soils.119    Launay recognized that although the GBR provided

baselines for face conditions that would be encountered as a percentage of the whole

tunnel alignment, the report did not provide location-specific baselines for any type of soil

condition.120 He also acknowledged that the GBR did not indicate any specific location

ofany particular face condition would be encountered,121 as did Jean-Pierre Debaire, the
lead estimator for VPFK122 on the Central Contract bid.123

           VPFK argues that even though there was noexplicit representation in the Contract
Documents about the frequency oftransitions in the soil, a question offact remains about
whether its assumptions about the soil conditions amounted to a reasonable interpretation
of the Contract Documents. VPFK contends that neither the Contract Documents nor

case law require an express representation about ground conditions in orderto pursue a
differing site conditions claim. Rather, VPFK asserts, all that is required is an indication,
which may be proven by inferences and implications.

           Even if Washington recognized this additional element of reasonable
interpretation, however, VPFK's claim still fails because the Contract Documents


118   CP   at   475.
119   CP   at   483.
120   CP   at   523.
121   CP   at   524.
122   CP   at   530.
123 CP at 534 (confirming that although the GBR showed, to some extent, where some of the
typical face conditions were inside the boreholes, it did not show where any of the face conditions
were located outside or between the boreholes, or what soils were between the boreholes).

                                                20
No. 70432-0-1/21


contained no indication, express or implicit, as to the number of transitions.          The

authorities VPFK cites support this conclusion. See, e.g.. Renda Marine, Inc. v. United

States, 66 Fed. CI. 639, 651 (2005) (a "differing site condition cannot exist where 'the

plans and specifications do not show or indicate anything about the alleged unforeseen

condition, i.e., if they say nothing one way or the other about [the subsurface condition].'"

(alteration in original) (internal quotation marks omitted) (quoting United Contractors v.

United States, 177 Ct. CI. 151, 368 F.2d 585, 595 (1996))); Foster Constr. C.A. and

Williams Bros. Co. v. United States, 193 Ct. CI. 587, 603 (1970) ("[A] contract silent on

subsurface conditions cannot support a changed conditions claim . . . .").

       Nor does Washington case law or the Contract Documents support VPFK's

argument that the County should be liable for its own interpretations of the Contract

Documents. Washington courts have rejected differing site condition claims where the

public works contract disclaimed liability for information it provided about subsurface

information or gave no information about subsurface information.           See, e.g., Basin

Paving, 107 Wn. App. 61 (court rejected contractor's differing site condition claim where

the city disclaimed liability for the accuracy of boring tests and for any conclusions drawn

therefrom); Dravo Corp. v. Municipality of Metro. Seattle, 79 Wn.2d 214, 484 P.2d 399

(1971) (court refused to grant contractor additional compensation for a differing site
condition claim where city disclaimed accuracy of subsurface test results and contractor

assumed risk by agreeing to terms of contract).

       Here, the Contract Documents explicitly stated that bidders should make their own

interpretations and conclusions about the soil conditions along the tunnel. Importantly,




                                             21
No. 70432-0-1 / 22


the Contract Documents included a provision that shifted to the contractor any risk of

assumptions made by the contractor that differed from the County's data:

       The Contractor may make its own interpretations, evaluations, and
       conclusions as to the nature of the geotechnical materials, the difficulties of
       making and maintaining the required excavations, and the difficulties of
       doing other work affected by geotechnical conditions, and shall accept full
       responsibility for making assumptions that differ from the baselines
       set forth in the GBR. In making such interpretations, evaluations, and
       conclusions, use the Contract geotechnical documents and the available
       geotechnical information. The Contractor may conduct other investigations
       and tests it deems appropriate. Any additional Contractor obtained
       investigation and test information shall be shared with the Owner.[124]
       Furthermore, in a "Warranty Statement" contained in the GBR, the County

cautioned bidders that the "geotechnical baseline conditions contained herein are not

necessarily geotechnical fact; the actual conditions encountered will be representative of
the range of values, but the locations at which they are encountered will vary."125
       The trial court properly ruled that "there had been no representation ... as to the
frequency or number of transitions] except that there would be frequent transitions and
that the soil conditions were variable."126 Accordingly, VPFK did not establish the first

element of a differing site condition claim.

       VPFK also failed to establish the second element of a differing site condition

C|ajm_that it reasonably relied on contract indications when preparing its bid. The record
does not support VPFK's claim that it retained Launay and Guertin to analyze the
locations and expected frequency of transitions between plastic and non-plastic soils
based on the County's data.127



124 CP at 845 (emphasis added).
125 CP at 397.
126 CP at 1083.
127 Br. of App. at 36.

                                               22
No. 70432-0-1 / 23


      Launay's 2006 report aboutthe expected tunnel conditions contained no prediction
of the number of soil transitions between plastic and non-plastic soils.128 Launay was

asked in deposition if "anybody at Vinci or VPFK . . . tried to map out specific locations
where the 12 typical face conditions would be found." Launay responded, "[N]ot to my
knowledge," adding that it would be "foolish to try" to map the locations of particular soil
conditions.129 Launay stated that he did not give a foot-by-foot definition of the soils
because he believed it would not be helpful in calculating the bid estimate.130
       Although Guertin's report identified the dominant soils at locations along the tunnel
alignments, Guertin noted that "it [would] be difficult, if not impossible, to determine actual
face conditions except when the machine is stopped and the front chamber evacuated to
permit inspection and maintenance."131          He confirmed the report's "approximate
prediction" that the soil at the tunnel face may change every 50 to 100 feet.132 When
asked whether he was requested to evaluate the frequency of changes in face conditions
between plastic and non-plastic soils, Guertin replied, "Not that Irecall."133 He explained
that he did not believe it was possible to determine the number of transitions between the
groups of soils.134
       Debaire testified that in preparing for the bid, it was impossible to determine the
exact composition of the soils between the boreholes.135 According to Debaire, no one
 believed it was important to count the number of times the soils would change along the


 28 CP at 525, Ex. 1048.
 29 CP at 524.
 30 CP at 522.
 31 Ex. 1364 at 6.
 32 CP at 490.
 33 CP at 493.
 34 CP at 494.
 35 CP at 534.


                                               23
No. 70432-0-1 / 24


tunnel alignment or that it was even possible to do so.136 Debaire's estimate did not count

the number of changes in the soils.137
        We also note that at oral argument on the County's motion, the trial court

repeatedly asked VPFK's counsel for evidence establishing VPFK's reliance on a
particular estimate of the frequency of soils transitions.138 VPFK's counsel produced no
such evidence.139

            VPFK failed to establish material questions of fact that the Contract Documents

indicated the frequency of transitions between soil conditions and that VPFK reasonably
relied on those indications when tendering its bid. The trial court correctly dismissed
VPFK's differing site condition on summary judgment.

II.         Defective Specification Claim

            Next, VPFK asserts that the trial court erred by summarily dismissing its defective
specification claim. It contends that it raised genuine questions of fact that the County's
plans and specifications, which required VPFK to use an STBM, were defective. We
disagree.

            "It is a well established rule in Washington that when ... a contractor is required
to build in accordance with plans and specifications furnished by the owner, it is the
 owner, not the contractor, who impliedly guarantees that the plans are workable and
 sufficient." Weston v. New Bethel Missionary Baptist Church. 23 Wn. App. 747, 753-54,
 598 P.2d 411 (1978) (citing several Washington decisions).




 136   CP   at 535.
 137   CP   at 536.
 138   RP   7/13/2012 at 83-98.
 139   RP   7/13/2012 at 83-98.


                                                 24
No. 70432-0-1 / 25


       In its answer to the County's complaint, VPFK summarized its defective

specification claim:

               King County warranted that the STBM method it chose for this project
       could successfully complete the work in the ground conditions encountered
       in the time frame allowed. Ifthe actual ground conditions encountered are
       what should have been anticipated based on the Contract Documents
       (which VPFK refutes), then King County's specification of a STBM and
       allotment of contract time was defective.11401

       The trial court dismissed this claim, finding no material fact that the designation of

the STBM was defective.141

       VPFK presented evidence that as early as 2005, when the Contract was 60

percent complete, the County acknowledged that specification of the STBM raised an

implied warranty that only an STBM could complete the tunnel drives.142 The County's
experts reviewing the contract at the time acknowledged the risk that was attached to
specification of the STBM, and understood that the STBM would experience some
problems in making it through the drive.143 VPFK pointed to this evidence to support its
argument that the County was aware that it could be potentially liable for a defective
specification claim if the STBM did not work properly.144
       But although VPFK's evidence tends to show the County's awareness of potential
risk associated with selecting the STBM, there was no evidence that a machine other
than the STBM could effectively accomplish the task of boring the site-specific tunnel

drives. The County ultimately selected the STBM because it was found that an EPBM




140 CP at 75 (emphasis added).
141 CP at 1083.
142 CP at 678, 761.
143 CP at 782.
144 CP at 678.


                                             25
No. 70432-0-1 / 26


could not control the external pressures.145 The County's design team concluded that

"the risks associated with driving the tunnels with an EPB[M] far out-weigh the risks of

requiring a [S]TBM."146

           In addition, the evidence before the trial court on summary judgment was that

VPFK actually preferred the STBM over the EPBM.147 In an April 5, 2006 e-mail, Thierry

Portafaix, VPFK's project manager148 stated, "The choice to use a [STTBM was imposed

by the client, but it satisfies our own selection criteria."149 In a deposition, Portafaix

testified that VPFK was experienced with STBM technology, which gave it an advantage

in the bid.150 Werner Burger, the chief engineer of VPFK's STBM supplier, Herrenknecht,

sent an e-mail on February 7, 2006 to VPFK stating that "the preferred solution is a slurry

TBM because of better potential to operate under highest face pressure and lower risk

for the need of chamber access. . . ."151 Burger also testified that he believed there was

nothing defective or wrong with the specification of an STBM.152
           VPFK contends that JDC's use of an EPBM to complete the BT-3 tunnel created

a material issue of fact about whether it was feasible to excavate the BT-3 tunnel using a

different machine. However, the record shows that the County hired JDC and approved

its use of an EPBM because JDC's machine was the best and only available option at the

time.153




145 CP at 761.
146 CP at 761.
147 Br. of Resp't at 45.
148   CP   at   473.
149   CP   at   221.
150   CP   at   227.
151   CP   at   231.
152   CP   at   239.
153   CP   at   5407-09.


                                             26
No. 70432-0-1 / 27


       VPFK's additional allegations concerning the defective specification of the STBM

do not persuade us. VPFK made many of its complicated arguments on defective
specification as alternatives to a differing site condition claim. VPFK presented these
same arguments as differing site condition claims to the jury. For example, VPFK
asserted that the specification of the STBM was defective because the atmospheric
pressures within the tunnel were much higher than anticipated and made the work more
expensive and less efficient.154 In effect, this claim is a differing site condition claim; the
Contract Documents improperly predicted the locations of no or low pressure areas in
order to perform interventions.

       Furthermore, to the extent that VPFK's implied warranty argument related to
difficult conditions of the soil—such as the unpredictable soil encountered, the abrasivity
of the pressure, the face instabilities, or the variation of face conditions—VPFK also
presented these arguments as differing site condition claims to the jury.155
        VPFK argues that the following evidence was not considered by the court and
demonstrates that the plans and specifications were defective in their prescriptions of how
to use the STBM: (1) the increased frequency of transitions between soil types; (2) the
lack of provision in the Contract for additional exploratory holes to accommodate
interventions of the STBM; and (3) tunnel face instability.156 But none of this evidence
 created a material issue of fact as to defective specification. Again, they were differing




 154 CP at 69.
 155 CP at 4544-51.
 156 Br. of App. at 48-49.

                                               27
No. 70432-0-1 / 28


site condition claims that were disposed of at summary judgment, presented to the jury,157

or settled before trial.158

       We conclude that the trial court's ruling was limited to the designation of the STBM,

and VPFK failed to create a material question of fact that the STBM was defective.

VPFK's additional, related allegations were either disposed of in the trial court's differing

site conditions summary judgment ruling or were presented to the jury as separate

differing site conditions claims.   No material question of fact remained as to whether

VPFK's specifications were defective.

III.   Implied Warranty Jury Instruction

       VPFK next contends that the trial court erred by declining to give the jury its

proposed jury instructions on its implied warranty claim concerning ground improvements.

       VPFK proposed the following jury instructions:

               You are instructed that when the County, as here, furnishes plans
       and specifications for a construction project to a Contractor, the County
       warrants that those plans are adequate to accomplish the work. This
       warranty applies to all plans, specifications, and subsurface information
       furnished by the County, regardless of whether the County actually
       prepared those documents or hired another firm to prepare the documents.

              Where plans or specifications lead a Contractor such as VPFK
       reasonably to believe that conditions represented in those documents do
       exist and may be relied upon in bidding, the Contractor is entitled to
       compensation for extra expense incurred as a result of the inaccuracy of
       those representations.11591

       We review a trial court's refusal to give a proposed jury instruction for abuse of

discretion. Chunvk & Conlev/Quad-C v. Bray, 156 Wn. App. 246, 252, 232 P.3d 564

(2010). We review alleged errors of law in a jury instruction de novo. Cox v. Soangler,


157 CP at 1321.
158 RP at 1815-16 (damages paid before trial).
159 CP at 9040.


                                                 28
No. 70432-0-1 / 29


141 Wn.2d 431, 442, 5 P.3d 1265, 22 P.3d 791 (2000). "A trial court must instruct the

jury on a party's case theory if substantial evidence supports it." Estate of Dormaier ex

rel. Dormaier v. Columbia Basin Anesthesia, P.L.L.C. 177 Wn. App. 828, 851, 313 P.3d

431 (2013).

       VPFK presented evidence at trial that the plans and specifications required VPFK

to perform all interventions from inside the tunnel using slurry and compressed air, but

the Contract did not provide for ground improvements. VPFK argues on appeal that "[t]his

evidence supported the conclusion that the County breached its implied warranty that the

tunnelscould be dug using an STBM and without ground improvements. It also supported

the conclusion that VPFK was entitled to the extra time and money required to make the

ground improvements."160 But VPFK neither established at trial nor on appeal that the
lack of provision for ground improvements is a defective specification where the Contract
does not prohibit the contractor from using ground improvements when conducting
interventions.     The Contract did not affirmatively prohibit VPFK from using ground

improvements such that it impliedly warranted thatthe use ofground improvements was
unnecessary for purposes of interventions. We affirm the trial court's refusal to give
VPFK's implied warranty jury instruction.

IV.     Liquidated Damages

       VPFK moved for partial summary judgment "to limit any recovery that King County
may obtain to the contractually-specified liquidated damages, instead of the higher
alleged actual damages that King County now seeks to recover."161 The trial court denied
VPFK's motion. VPFK challenges this ruling, arguing that the liquidated damages clause


160 Br. of App. at 62.
161 CP at 543.


                                            29
No. 70432-0-1 / 30


of the Contract provided the exclusive remedy for any delays and the County could not

recover for more than that amount. We disagree.

           A contract is construed to give controlling weight to the parties' intent, as

expressed in the contract's plain language. Western Plaza. LLC v. Tison. 180 Wn. App.

17, 22, 322 P.3d 1. review granted, 336 P.3d 1165 (2014). "[W]e view the contract as a

whole, interpreting particular language in the context of [the] other contract provisions."

Viking Bank v. Firgrove Commons 3, LLC. 183 Wn. App. 706, 713, 334 P.3d 116(2014).

           Section 10.7(A) of the Contract, which dealt with liquidated damages against

VPFK, stated that the liquidated damages "amounts shall be construed as the actual

amount of damages sustained by the County."162

           Under the "Termination Provision" in Article 8 of the Contract, the County was

permitted to terminate the Contract, or any part of it, upon the occurrence of any one or

more of the nine specific events enumerated in that provision.163 Section 8.0(A)(4)

provided:

           The Contractor and its sureties shall be liable for all damages and costs,
           including but not limited to: (1) compensation for architect and engineering
           services and expenses made necessary thereby; (2) any other costs or
           damages incurred by the County in completing and/or correcting the Work;
           and (3) any other special, incidental or consequential damages incurred by
           the County which results or arises from the breach or termination for
           defaults1641

And Section 8.0(A)(7) further provided: "The rights and remedies of the County in this

provision are in addition to any other rights and remedies provided by law or under this

contract."165



162   CP   at   603-04.
163   CP   at   1453.
164   CP   at   1453.
165   CP   at   1453.


                                               30
No. 70432-0-1 / 31


       The Interim Agreement preserved these rights and remedies. It stated that the

County "has the right to pursue a claim against VPFK based on the allegation that VPFK

is in default and that King County's costs to complete the BT-3 tunnel that exceed

$16,487,552[.00] were caused by that default."166

       The County's claims were not limited to its assertion that VPFK was liable because

it failed to complete its work on time.   Instead, it brought a claim of default. Sections

8.0(A)(4) and (7) of the Contract allowed the County to recover "all damages" as a result

of VPFK's default "in addition to any other rights and remedies" provided in the

Contract.167 The Contract did not limit the County's recovery to liquidated damages. The

trial court properly denied VPFK's motion for partial summary judgment on this claim.

V.     Exclusion of Expert Witness Testimony

       VPFK contends that the trial court erred by prohibiting VPFK's scheduling expert,

Nessim Habashi, from giving opinion testimony that the County's delay damages were

caused by a concurrent delay in completing repairs to defective pipes in the East Tunnel.

We disagree and hold that even assuming the trial court erred by excluding this evidence,

such error was harmless.

       We review a trial court's admission or exclusion of expert testimony for abuse of

discretion. Aubin v. Barton, 123 Wn. App. 592, 608, 98 P.3d 126 (2004) (citing Esoarza

v. Skvreach Equip., Inc., 103 Wn. App. 916, 924, 15 P.3d 188 (2000)). "A court abuses

its discretion in admitting or excluding expert testimony when its decision is manifestly

unreasonable or based on untenable grounds or reasons." Aubin. 123 Wn. App. at 608

(citing Hall v. Sacred Heart Med. Ctr., 100 Wn. App. 53, 64, 995 P.2d 621 (2000)).


166 CP at 585.
167 CP at 1453.


                                             31
No. 70432-0-1 / 32


       On September 10, 2012, VPFK moved to continue the trial to allow it time to review

newly discovered evidence.168 In the previous two weeks, VPFK discovered evidence

that VPFK's delays were caused by concurrent problems on the East Tunnel that were

connected to the main treatment plant.169       VPFK submitted a document entitled,

"Brightwater Project Construction Phase Oversight Monitoring Consultant Report,"

published by the Oversight Monitoring Consultant, King County Auditor's Office from

August 24, 2012.170 The document reported a "delay due to East Tunnel defect repair."171

It stated that the East Tunnel pipe repair work was on "the critical path to Conveyance

System commissioning."172 VPFK also attached a copy of the County's April 2012

invitation to interested bidders to submit bids to fix leaking joints, cracked welds, and

repair coating systems in the East Tunnel.173 The court denied the motion to continue,

but granted VPFK's request for additional discovery relating to the delay on the East

Tunnel.174

       On November 26, 2012, VPFK submitted an offer of proof to support its defense

theory concerning concurrent delays.175 VPFK sought to call Habashi to testify about his
analysis of the project schedule, documented in a 43-page report.176 In the report,
Habashi concluded that the repair delays on the East Tunnel ran concurrently with

VPFK's delays and that"contrary to the County's contention, the Central Tunnel delay did



168 CP at 7406, 7421.
169 CP at 7407.
170 CP at 7422, 7424.
171 CP at 7425.
172 CP at 7427.
173 CP at 7452.
174 RP at 770, CP at 7649.
175 CP at 9127.
176 CP at 9128, 9178.


                                           32
No. 70432-0-1 / 33


not delay the overall Project."177 He found that in December 14, 2010, the County advised

the East Tunnel contractor of certain problems with the grout ports in the pipes and that

repairs would be needed.178 Additional problems were found in the East Tunnel in June

and July 2011, the time period during which the County alleged that VPFK delayed the

project.

           The County objected to the admission of VPFK's new evidence, arguing that VPFK

could have learned about the delays before the discovery cut-off, but failed to do so, and

that the evidence was irrelevant.179 The trial court agreed, ruling that the only delays

VPFK could address at trial were delays on the East Tunnel between September and

October 2012.180

           VPFK argues thatthe trial court abused its discretion because it reached a decision
not supported by the facts and because it "excluded evidence for a reason inconsistent
with its own rationale for allowing additional discovery on the concurrent delay issue."181
           The County notes that VPFK did not timely disclose this evidence and argues that
under local rules and case law, the untimely designation of a witness warrants exclusion
of that witness. King County Local Rule 26(b)(4) (2011) provided, "Any person not
disclosed in compliance with this rule may not be called totestify at trial, unless the Court
orders otherwise for good cause and subject to such conditions as justice requires." In
Scott v. Grader, 105 Wn. App. 136, 140, 18 P.3d 1150 (2001), this court held that "[a]
party's untimely designation of a witness without reasonable excuse will justify an order


177   CP   at   9161-62.
178   CP   at   9147.
179   RP   at   5051-52.
180   RP   at   5051.
181 Br. of App. at 78.


                                                33
No. 70432-0-1 / 34


excluding the witness." We do not find this argument compelling. Here, VPFK listed

Habashi as a witness; it was the scope of his testimony that changed. These authorities,

however, apply to the identity of the witnesses, not to portions of a witness's testimony.

They do not lend strong support to the County's argument.

       The County also contends that Habashi's testimony was irrelevant. The County's

claim for delay damages was based on VPFK's 18-month delay from March 2011 to

September 2012.182       Habashi would have testified that based on correspondence

between the County and the East Tunnel contractor, between December 2010 and

August 2012, repairs were needed on pipes in the EastTunnel, which was on the "critical
path" to the start of the commissioning of the project.183 The delays to the East Tunnel
could have undercut the County's claim that VPFK was solely responsible for the delays

during the 18-month period.

       But even assuming without deciding thatthe trial court erred, VPFK has not shown
that any prejudice resulted from the exclusion of Habashi's testimony. "An evidentiary
error requires reversal only if it results in prejudice; only if it is reasonable to conclude that
the trial outcome would have been materially affected had the error not occurred." Lutz

Tile. Inc. v. Krech, 136 Wn. App. 899, 905, 151 P.3d 219 (2007).

       The record shows that although the trial court excluded Habashi's testimony, it did
not preclude VPFK from presenting its concurrent delay damages argument to the jury.
VPFK elicited other testimony from Habashi in support of its argument that the East
Tunnel repair work was a concurrent delay. VPFK then examined the County's witnesses
about concurrent delays. It first questioned Judy Cochran, the County's employee in

182 RP at 2476-77, 2500, 2550-51; CP at 4017.
183 CP at 9147, 9150-51, 9167-68.


                                                34
No. 70432-0-1 / 35


charge of Brightwater, about the project schedule, the East Tunnel pipe defects, and the

impact of the repair work on the critical path for the project.184 VPFK also examined the

County damages expert about concurrent delays and the East Tunnel repair work.185

VPFK reiterated its theory in closing argument186 and the trial court instructed the jury on

concurrent delays.187

           Because VPFK was able to present its concurrent delay theory, we conclude that

VPFK was not prejudiced by the trial court's exclusion of portions of Habashi's testimony.

The trial court did not abuse its discretion.

VI.        Attorney Fees

           Following entry of the jury verdict, the trial court awarded attorney fees and costs

to the County pursuant to Olympic Steamship. Inc. v. Centennial Insurance Co.. 117
Wn.2d 37, 811 P.2d 673 (1991) and Colorado Structures. Inc. v. Insurance Co. of the
West. 161 Wn.2d 577, 167 P.3d 1125 (2007).188 The Sureties contend that the County

was not entitled to recover such fees. We disagree.

           The question whether a party is entitled to attorney fees is an issue of law thatwe
review de novo. Colorado Structures. 161 Wn.2d at 586.

           Washington adheres to the "American rule," which holds that absent a contract,
statute, or recognized equitable principle, attorney fees are not available as either costs
or damages. Citv of Seattle v. McCreadv. 131 Wn.2d 266, 273-74, 931 P.2d 156 (1997).
In Olympic Steamship, our Supreme Court recognized one such equitable principle. It



184   RP   at   5515-29.
185   RP   at   5935-39.
186   RP   at   7028.
187   CP   at   9115.
188   CP   at   4487.


                                                35
No. 70432-0-1 / 36


held that "[a]n insured who is compelled to assume the burden of legal action to obtain

the benefit of its insurance contract is entitled to attorney fees." Olympic Steamship. 117

Wn.2d at 54.


       In Colorado Structures. 161 Wn.2d at 597-98, our Supreme Court expressly

extended the Olympic Steamship rule to apply to an action by an obligee to recover on a

performance bond, such that a surety that wrongfully denies coverage is liable for attorney

fees. The court reasoned that the same rationale for awarding attorney fees in the

insurance context applied with equal force in the surety context: "[G]iven the underlying

principles ofOlympic Steamship and the nature ofa performance bond, which guarantees
the performance of the principal, we fail to find a material distinction [between
performance bonds and a traditional insurance policy]. Indeed, all surety bonds are
regarded as 'in the nature' of insurance contracts, and controlled by the rules of
interpretation of such contracts." Colorado Structures. 161 Wn.2d at 598. The court
explained, "'[W]hen an insurer unsuccessfully contests coverage, it has placed its
interests above the insured. Our decision in Olympic Steamship remedies this inequity

by requiring that the insured be made whole.'" Colorado Structures. 161 Wn.2d at 607
(quoting McGreevvv. Or. Mut. Ins. Co.. 128 Wn.2d 26, 39-40, 904 P.2d 731 (1995)). Our
Supreme Court has also extended Olympic Steamship to apply to litigation expenses,
including expert witness fees. Panorama Village Condo. Owners Ass'n Bd. of Dirs. v.
Allstate Ins. Co.. 144 Wn.2d 130, 144, 26 P.3d 910 (2001).

       Here, the trial court's award of attorney fees and expenses was consistent with
these cases. The County had to take legal action to obtain the benefit ofthe performance




                                             36
No. 70432-0-1 / 37


bond. Under Olympic Steamship and Colorado Structures, the County was entitled to

recover attorney fees from the Sureties.

      Nevertheless, the Sureties contend that the equitable principles acknowledged in

Olympic Steamship and Colorado Structures do not apply here, arguing that cases arising

out of public works contracts are governed solely by a comprehensive statutory scheme—

RCW 4.84.250 through .280, as modified by RCW 39.04.240 of the Public Works Act,

chapter 39.04 RCW.

       RCW 39.04.240(1) provides:

      The provisions of RCW 4.84.250 through 4.84.280 shall apply to an action
      arising out ofa public works contract in which the state or a municipality, or
       other public body that contracts for public works, is a party, except that: (a)
      The maximum dollar limitation in RCW 4.84.250 [($10,000.00)] shall not
       apply. . . .

RCW 4.84.260 allows for an award of attorney fees to the "prevailing party":

       The plaintiff, or party seeking relief, shall be deemed the prevailing party
       within the meaning ofRCW 4.84.250 when the recovery, exclusive ofcosts,
       is as much as or more than the amount offered in settlement by the plaintiff,
       or party seeking relief, as set forth in RCW 4.84.280.
       The Suretiesassert that this statutory scheme does notauthorize a fee award here
because the County was not the prevailing party; it never made a settlement offer to VPFK
or the Sureties. But the Sureties fail to recognize that RCW 4.84.250 through .280, as
modified by RCW 39.04.240, is not the exclusive means for a governmental entity to
recover attorney fees in a dispute over a performance bond. The legislature did not intend
for the statutory scheme to preclude the courts from applying equitable principles, such
as those embodied in Olympic Steamship, to recover attorney fees in such

circumstances.




                                              37
No. 70432-0-1 / 38


      The legislature has the authority to supersede, abrogate, or modify the common
law. Potter v. Wash. State Patrol. 165 Wn.2d 67, 76, 196 P.3d 691 (2008). "However,

we are hesitant to recognize an abrogation or derogation from the common law absent

clear evidence of the legislature's intent to deviate from the common law." Potter, 165
Wn.2d at 76-77. A statute in derogation of the common law "is to be construed strictly,
and limited to its purposes." Carson v. Fine. 123 Wn.2d 206, 214, 867 P.2d 610 (1994).
      "If a remedy provided by a statute is exclusive, the statute implicitly abrogates all
common law remedies within the scope of the statute." Potter. 165 Wn.2d at 79. To
determine whether the statute provides an exclusive remedy, we consider whether the
statute in question contains an express statement of exclusivity, its statutory language,
and other expressions of legislative intent. Potter. 165 Wn.2d at 80. "In the absence of
an express statement declaring a remedy to be exclusive, we require clear evidence that
the legislature intended to abrogate the common law." Potter. 165 Wn.2d at 81 (citing In
re Parentage of LB.. 155 Wn.2d 679, 695 n.11, 122 P.3d 161 (2005)).
       Here, the language of the statutes does not explicitly convey the legislature's intent
that RCW 39.04.240 be the exclusive method of recovering attorney fees in a dispute
over a performance bond in a case arising out of public works contracts. We decline to
 hold that the legislature intended to abrogate the equitable power of courts in awarding
 attorney fees under the common law principles set forth in Olympic Steamship and
 Colorado Structures in cases arising from public works contracts.

       The Sureties next argue that an award of fees would be inequitable because
 neither the Contract Documents nor the Bond provides for recovery of attorney fees. They
 argue that VPFK had no notice that it would be liable for attorney fees, unlike Colorado


                                             38
No. 70432-0-1 / 39


Structures, and thus, VPFK had no opportunity to plan its litigation strategy to minimize

its risk that it would have to pay attorney fees. This argument lacks merit. "[I]t has long

been held to 'be the universal law that the statutes and laws governing citizens in a state

are presumed to be incorporated in contracts made by such citizens, because the

presumption is that the contracting parties know the law.'" Cornish Coll. of the Arts v.

IQOOVa.Ltd.P'ship. 158 Wn. App. 203, 223-24, 242 P.3d 1 (2010) (quoting Leiendecker

v. Aetna Indem. Co.. 52 Wash. 609, 611, 101 P. 219 (1909)). Our Supreme Court's

decisions in Olympic Steamship and Colorado Structures are well settled law. The

Sureties cannot now argue that they lacked notice of their potential liability for attorney

fees and costs when they improperly denied the County's claims against the Bond.
       The Sureties next contend that even if the trial court properly awarded attorney

fees, the trial court erred by failing to segregate fees incurred in litigating coverage
disputes from those incurred in litigating non-coverage disputes. We disagree.
       We review a trial court's decision regarding the segregation of attorney fees for
abuse of discretion. Loeffelholz v. Citizens for Leaders with Ethics &Accountability Now

(CLEAN.). 119 Wn. App. 665, 690, 82 P.3d 1199 (2004).

       Here, the trial court found that "throughout the litigation, the Sureties adopted
VPFK's defenses, including VPFK's claims for differing site conditions (DSCs) that VPFK
claimed were overlapping and interconnected and not capable of segregation for
purposes of calculating damages."189 The Sureties do not contest this finding.
       The trial court then entered the following conclusions of law, which the Sureties

challenge:



189 CP at 4487.


                                             39
No. 70432-0-1/40




       19. King County's claim of default against VPFK and the Sureties involved
      a common core of facts. Since the Sureties denied coverage and adopted
      all of VPFK's defenses, the claims could not and were not required to be
      segregated.

       20. The Sureties adopted all of VPFK's defenses in this case, including
       claims for various differing site condition (DSC) claims, which, if proved in
       their entirety, would defeat King County's claim of default. The work King
       County did prosecuting its default claim against VPFK was also directly
       attributable to the Sureties, and the fee award cannot reasonably be
       segregated as between VPFK and the Sureties. See Fiore v. PPG Indus.,
       Inc., 169 Wn. App. 325, 352, 279 P.3d 972, 987 (2012)....

       21. The jury found for RCO 65 and 66 (the two largest awards to VPFK)
       that VPFK was "not capable of segregating its damages...because of the
       overlapping and interconnected nature of the claims.". . . Where, as here,
       the claims are so related that "no reasonable segregation of successful and
       unsuccessful claims can be made, there need be no segregation of attorney
       fees." Loeffelholz^ 19 Wn. App. at 691 .F90]
       "If attorney fees are recoverable for only some of a party's claims, the award must
properly reflect a segregation of the time spent on issues for which fees are authorized
from time spent on other issues," even where the claims overlap or are interrelated.
Maver v. Citv of Seattle. 102 Wn. App. 66, 79-80, 10 P.3d 408 (2000); Loeffelholz, 119
Wn. App. at 690. But segregation of attorney fees is not required if the trial court
determines that the claims are so related that no reasonable segregation of successful
and unsuccessful claims can be made. Loeffelholz. 119 Wn. App. at 691. Where the
'"plaintiffs claims for relief. . . involve a common core of facts or [are] based on related
legal theories,' a lawsuit cannot be 'viewed as a series of discrete claims' and, thus, the
claims should not be segregated in determining an award of fees." Fiore, 169 Wn. App.
 at 352 (internal quotation marks omitted) (quoting Brand v. Dep't of Labor &Indus., 139



 190 CP at 4489.


                                             40
No. 70432-0-1/41


Wn.2d 659, 672-73, 989 P.2d 1111 (1999)); see also Bloor v. Fritz. 143 Wn. App. 718,

747, 180 P.3d 805 (2008) (trial court was not required to segregate fees where "claims

arose out of the same set of facts" and it was "virtually impossible" to segregate fees).

       Olympic Steamship and Colorado Structures fees are available when the insurer

or surety unsuccessfully denies coverage. See Solnicka v. Safeco Ins. Co. of III., 93 Wn.

App. 531,533, 969 P.2d 124 (1999): Axess Int'l Ltd. v. Intercarqo Ins. Co.. 107 Wn. App.

713, 721, 30 P.3d 1 (2001); Colorado Structures, 161 Wn.2d at 606. But such fees are

not available if the dispute is merely about the value of the claim. Solnicka, 93 Wn. App.

at 533. In other words, attorney fees are available in cases involving coverage disputes,

which generally concern interpretation of the meaning or application of a policy or bond.

Colorado Structures, 161 Wn.2d at 606.            In contrast, claim disputes "raise factual

questions about the extent ofthe insured's damages. They involve factual questions of
liability, injuries, and damages." Solnicka, 93 Wn. App. at 534 (citations omitted).
       Olympic Steamship "has been read broadly by Washington courts. . . . The only

articulated limitation to this rule is that no fees are awarded when the insurer does not

dispute coverage, but merely disputes the value ofthe claim." Nordstrom, Inc. v. Chubb
& Son, Inc., 54 F.3d 1424, 1437 (9th Cir. 1995) (citations omitted). Thus, the "claims

dispute" exception to Olympic Steamship attorney fees is narrow. It applies where the
surety or insurer acknowledges coverage, agrees to pay under the policy or bond, but
disputes the value of the claim.

       Here, the Sureties did not acknowledge that VPFK was in default, denied that the

County was entitled to recover under the Bond, and did not agree to pay under the bond.
In other words, it flatly denied coverage under the Bond, forcing the County to compel it



                                             41
No. 70432-0-1 / 42


to honor its commitment to do so. Because the Sureties denied liability when it expressly

adopted VPFK's defenses, the County could only obtain the benefit of the Bond by

defeating VPFK's defenses. The Sureties' claims arose out of the same set of facts and

were based on related legal theories and defied segregation. The trial court did not abuse

its discretion when it determined that the attorney fees could not be segregated.

VII.   Joint and Several Liability

       The Sureties contend that the trial court erroneously instructed the jury that the

Sureties would be jointly and severally liable for all of the County's damages.191 The
Sureties assert that the Bond contained no provision requiring the Sureties to compensate

the County for all consequential damages flowing from VPFK's breach of contract, and

that the Bond did not make the Sureties jointly and severally liable with VPFK. We

disagree.

       The Bond expressly incorporated by reference all of the Contract Documents.192
Under the "Termination Provision" in Article 8 of the contract, the County is permitted to

terminate the contract, or any part of it, upon the occurrence of any one or more of the
nine specific events enumerated in that provision.193 Section 8.0(A)(4) of the contract

provided:

       The Contractor and its sureties shall be liable for all damages and
       costs, including but not limited to: (1) compensation for architect and
       engineering services and expenses made necessarythereby; (2) any other
       costs or damages incurred by the County in completing and/or correcting
       the Work; and (3) any other special, incidental or consequential
       damages incurred by the County which results or arises from the
        breach or termination for default.'1941


191 CP at 9112.
192 Ex. 3001 at 1.
193 CP at 1453.
194 CP at 1453 (emphasis added).


                                            42
No. 70432-0-1/43


The Contract rendered the Sureties and VPFK liable for all damages, including

consequential damages resulting from VPFK's breach. The trial court did not err in

instructing the jury that the Sureties are also liable for breach of obligations under the

Bond.


VIII.   VPFK's Cross Appeal

        Following trial, the County moved for judgment as a matter oflaw onVPFK's claims
for "extended repair of rim bar."195 The County cross appeals the trial court's denial of its

motion.

        Under CR 50, a trial court may enter judgment as a matter of law if, "during a trial

by jury, a party has been fully heard with respect to an issue and there is no legally
sufficient evidentiary basis for a reasonable jury to find or have found for that party with
respect to that issue." "A trial court appropriately denies a motion for judgment as a matter
of law if, viewing the evidence most favorably to the nonmoving party, it can say as a
matter of law that there is substantial evidence to sustain the verdict for the nonmoving
party." Bishop of Victoria Corp. Sole v. Corp. Bus. Park, LLC, 138 Wn. App. 443, 453,
158 P.3d 1183 (2007). The trial court's ruling is reviewed de novo. Bishop of Victoria
Corp. Sole, 138 Wn. App. at 454.

        At the time VPFK discovered damages to the rim bar, both STBMs were in
locations where the pressure was higher than 75 psi.196 VPFK had to dewater the BT-2
tunnel, reduce the pressure, create a safe haven, and repair the machine.197 It also
 dewatered and created a safe haven in the BT-3 tunnel to repair the STBM there.198 After


 195 CP at 1328, 1335.
 196 RP at 1749-50.
 197 RP at 1985-86.
 198 RP at 5131-32.


                                              43
No. 70432-0-1/44


hiring JDC to complete the BT-3 alignment, the County instructed VPFK not to complete

the BT-3 repairs.199

            VPFK submitted RCOs 85 and 86, seeking $23,946,605.00 in repair costs and two

time extensions.200 VPFK's claim was predicated in part on its position that the costs of

creating artificial safe havens were much higher than anticipated because the ground

conditions were materially different from what was in the Contract Documents, and

despite its increased efforts to reduce the pressure in those locations, the pressure could

still not be reduced to atmospheric conditions.201

            VPFK sought compensation for its costs in this litigation, and the jury found that

"VPFK proved a Type I differing site condition based on soils at the location where the

[BT-2 and BT-3] rim bar[s] [were] repaired."202 The jury awarded VPFK damages totaling

$8,297,551.00.203

            The County contends that the trial court erred because the Contract Documents

made no representation regarding soil conditions at locations where VPFK repaired the
damaged rim bars. But VPFK's claim was not based on thesoil conditions it encountered.
It introduced evidence that, based on the Contract Documents, it should have been able

to find a natural safe haven to repair the rim bar that was located close to where the

machines were damaged.204 VPFK also introduced evidence that it had to build artificial
safe havens, through a process ofdewatering, to perform the repairs.205 Moreover, VPFK



199 RP at 3201-02, 4132; Ex. 152 at 115, Ex. 161 at 244.
200   Ex.   1830 at 55.
201   Ex.   1830 at 43.
202   CP    at 4552-53.
203   CP    at 4552-53.
204 RP at 3185-87; Ex. 1830 at 3.
205 Ex. 1830 at 3-4, 9-10.


                                                44
No. 70432-0-1 / 45


presented evidence that the pressure at the locations where the artificial safe havens

were built exceeded 75 psi, "which would not have been expected given anticipated

impermeable nature of the present soils," contrary to the representations in the Contract

Documents.206      Thus, substantial evidence supported the jury's finding that VPFK

encountered a Type I differing site condition.

       The County next contends that no evidence supported the jury's award of

substantial damages. The jury instruction regarding the repair of the rim bar stated:
       Repair of Rim Bar. VPFK claims the Contract Documents indicated that
       atmospheric conditions could be found in full face teal. VPFK claims the
       location of the rim bar repairs for both [tunnel boring machines] was in full
       face teal but atmospheric conditions could not be achieved, which extended
       the repair time. VPFK believes this is a Type Idiffering site condition.'2071
       The County points to the GBR, in which it represented that the teal TSG would
provide "up to 24 hours of stand-up time" before becoming unstable.208 The County
argues that VPFK did not show at trial that its repair costs would have been different if
the soils atthe repair locations had stood up for 24 hours and then become unstable. The
beginning of jury instruction 9 advised the jury that the instruction was a "summary of
claims of the parties provided to help you understand the issues in the case."209 The
instruction did not contain a complete explanation of the parties' claims.

       In any event, VPFK presented substantial evidence that it incurred high costs as a
result of the differing site conditions it encountered when repairing the STBMs. To create
safe havens, VPFK pumped water from the ground and had to find a way to dispose of



206 Ex. 141 at KC0091636, Ex. 1699 at KC0091479; RP at 2690.
207 CP at 9098.
208 Ex. 7 at 13.
209 CP at 9091.


                                             45
No. 70432-0-1/46


it.210 To drill from the surface and install surface pumps, VPFK had to obtain permits.211

Through its submission of RCOs 85 and 86, VPFK documented all of its efforts to repair

the rim bars.212 The jury weighed this evidence and determined VPFK's damages to be

$8,297,551.OO213 The trial court did not err by denying the County's motion for judgment

as a matter of law.

IX.    Attorney Fees on Appeal

       The County requests attorney fees on appeal. Pursuant to RAP 18.1, a party may

be awarded attorneyfees and costs on appeal "if applicable law grants to a party the right

to recover reasonable attorney fees or expenses." The County relies on Olympic

Steamship and Colorado Structures.       Because the County is the prevailing party on

appeal, we grant its request for appellate costs and reasonable attorney fees.

       We affirm.




                                                 ~Tr;